DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In view of Applicant's amendment filed November 09, 2020, the status of the application is still pending with respect to claims 1, 3-8, 10-15, and 17-20.
3.	The amendment filed is sufficient to overcome the rejection of claims 1, 5, 7-8, 12, 14-15, and 19-20 as set forth in the previous Office action because: the Applicant's claimed invention clarifies a distinction over cited references, thus the subject matter is patentable.
Allowable Subject Matter
4.	Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: A search of the field of invention fails to provide any prior art that discloses features such as “…determining, by the base station, a multi-user (MU) weight of the first user equipment and MU weights of the N second user equipments based on a receiver capability of the first user equipment and receiver capabilities of the N second user equipments: and determining, by the base station based on the MU weight of the first user equipment and the MU weights of the N second user equipments, that the first user equipment is to be paired with the N second user equipments, including: sorting the first user equipment and the N second user equipments in ascending order of the receiver capabilities, wherein 1st user equipment to Mth user equipment are high-level user equipments, and (M+l)th user equipment to (N+ l )th user equipment are low-level user equipments:...”. These limitations, in combination with the remaining limitations as substantially described in independent claims 1, 8, and 15 of the instant application, are not taught or fairly suggested by the prior art of record in any reasonable combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBEN HAILE whose telephone number is (571)272-3072.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEBEN HAILE/Primary Examiner, Art Unit 2474